Hallows, J.
(dissenting). I think United States v. O’Connor (2d Cir. 1961), 291 Fed. (2d) 520, applies to a suit or application to enforce a lien in a state court as it does to a federal court. I can find no implied exclusion of a state court’s jurisdiction, as the majority does, nor do I see any anomaly in according this power to a state court to decide this issue. The United States sought this result when it applied to the state court for the enforcement of its lien against money not in the hands of a litigant but in the custody of the state court.